Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 37-50, in the reply filed on 8/22/22 is acknowledged.
Claim Interpretation
The phrase of “for separating contaminants from a fluid stream, the filter element adapted to be located within a chamber defined by a housing of a filter assembly so that the filter element is in a flow path extending between an inlet of the chamber and an outlet of the chamber” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “chamber”, the “housing”, the “filter assembly”, the “inlet”, the “outlet” and the “further alignment component” are neither claimed nor positively recited.
Therefore, the at least claim 37 has been interpreted as follows:
“A filter element comprising: a. a first end, a second end, a longitudinal axis extending between the first and second ends, a passage extending along the element between the first and second ends, and a filter media component extending around the passage; and b. a flange extending transverse to the longitudinal axis, the flange describing an outermost perimeter of the filter element, a first part of the perimeter defined by the flange disposed a first distance from the longitudinal axis, and a second part of the perimeter defined by the flange disposed a second distance from the longitudinal axis which is less than the first distance; c. in which the flange comprises an alignment component of an alignment assembly, to facilitate rotational orientation of the filter element.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "assembly" in line 15.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 38-48 depends on claim 37; and hence are also rejected.
Claim 49 is also rejected as regarding the term “assembly”.
Claim 45 recites "the flange is disposed substantially on a line" in line 2. The word "substantially" renders the claim indefinite because it is unclear whether the limitation following the word "substantially" is a required by the Applicant as part of the claimed invention or not.  The examiner takes the assumption that the ‘flange is disposed on a line’ is a required limitation.
Claim 48 recites "the filter element has a generally cylindrical outer periphery" in line 2. The word "generally" renders the claim indefinite because it is unclear whether the limitation following the word "generally" is a required by the Applicant as part of the claimed invention or not.  The examiner takes the assumption that the ‘the filter element has a cylindrical outer periphery’ is a required limitation.  Similar rejection for claims 49-50 regarding the term “generally”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girondi (WO2019/012425; see equivalent US 20210138365).
As regarding claim 37, Girondi discloses the claimed invention for a filter element comprising: a. a first end, a second end, a longitudinal axis extending between the first and second ends (fig. 2’; no number), a passage (fig. 8; no number) extending along the element between the first and second ends, and a filter media component (2) extending around the passage; and b. a flange (32 and 32’ of fig. 8) extending transverse to the longitudinal axis, the flange describing an outermost perimeter of the filter element, a first part (the end plate 3 without the 32 and 32’) of the perimeter defined by the flange disposed a first distance from the longitudinal axis, and a second part (32 and 32’) of the perimeter defined by the flange disposed a second distance from the longitudinal axis which is less than the first distance (figs. 8 and 8’); c. in which the flange comprises an alignment component (32 and 32’ of figs. 8 and 8’) of an alignment assembly, to facilitate rotational orientation of the filter element.
As regarding claim 38, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the second part of the perimeter is spaced around the perimeter from the first part (figs. 8 and 8’).
As regarding claim 39, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the flange comprises a plurality of alignment components, for cooperating with respective alignment components of the housing (figs. 8 and 8’).
As regarding claim 40, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the alignment component of the flange is a female alignment component (figs. 8 and 8’; no number), and is adapted to cooperate with a male alignment component of the housing by receiving the male component in a sliding fit.
As regarding claim 41, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the female alignment component defines a keyway (32 and 32’ of figs. 8 and 8’).
As regarding claim 42, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the flange comprises more than one alignment component, and the alignment components (end tips of 32 and 32’ of fig. 8’) are non-equidistantly spaced apart around the perimeter of the flange.
As regarding claim 43, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which an angle between one alignment component provided by the flange and an adjacent alignment component, taken in a first direction around the perimeter, is different to an angle between the one alignment component and an adjacent alignment component, taken in a second direction around the perimeter (fig. 8’; no number).
As regarding claim 44, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which at least one alignment component (32 and 32’ of fig. 8’) provided by the flange extends generally parallel to a radius extending from a centre of the flange.
As regarding claim 45, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which at least one alignment component provided by the flange is disposed substantially on a line which is transverse to a radius extending from a centre of the flange (32 and 32’ of fig. 8’).
As regarding claim 46, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the flange comprises a plurality of alignment components which each extend generally inwardly (the portion between 32 and 32’ of fig. 8’) from the perimeter, and in which at least one alignment component extends inwardly a greater distance than at least one other alignment component.
As regarding claim 47, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the alignment component is a female component provided at the perimeter of the flange, the female component having an opening (inward ‘portion’ between 32 and 32’) at the perimeter and extending inwardly from the opening.
As regarding claim 48, Girondi discloses all of limitations as set forth above.  Girondi discloses the claimed invention for in which the filter element has a generally cylindrical outer periphery and comprises a first end cap (3) at the first end and a second end cap (4) at the second end, the end caps each comprising an opening (fig. 2; no number) which communicates with the passage, the openings being coaxially aligned along the longitudinal axis, one of the end caps defining the flange and being arranged non-concentrically with respect to the other end cap with its opening disposed off-centre in the end cap, the passage being disposed coaxial to the longitudinal axis.
Claims 49-50 are also rejected with similar reasons as stated in claim 37 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773